Title: To George Washington from William Heath, 16 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, May 16. 1782.
                        
                        Being informed that it was probable major Pettengill had not fully completed his books at Boston, I have
                            written to him to relieve lieutenant-colonel Badlam. If major Pettengill should have begun his journey, I have written to
                            lieutenant-colonel Badlam to continue to receive the recruits until he hears from me; in such case I shall send a field
                            officer from the army to relieve him.
                        Apprehending that it will be doubtful whether any subaltern officers will chuse to go to march on the
                            recruits from Massachusetts at their own expence, and the uncertainty whether the state will defray it, I have encreased
                            the number of serjeants, and yesterday sent a trusty one from each regiment—five to Boston, two to Worcester, and four to
                            Springfield; and have written by them to the several mustering officers at those places, and to captain Carr at Wells, to
                            use every possible means to push on the recruits, and to be careful not to muster any excepted by the resolves, or who are
                            unfit for service. I have the honor to be With the highest respect, Your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                        
                            P.S. There are ten or a dozen continental soldiers in the sugar house at New York, which were taken the
                                last fall on the lines; they suffer much. Is it possible to have them exchanged? They have written out once and again—I fear they will think themselves neglected and forgotten—and will be driven to engage with the enemy. I beg leave to
                                submit their case to your excellency’s consideration.
                        
                        
                            W. Heath

                        
                    